                          UNITED STATES DISTRICT COU T                                          ~-~~;9
                                  SOUTHERN DISTRICT OF CALIFORNIA                               1-=
                                                                                                CLEcRK US DISTRICT COURT
               United States of America                          JUDGMENT I s\JCR!IMJ:NA'flqT;~s L~~~~+¢
                          v.                                      (For Offenses Committed   Y          ~11'-l•IC,.,!"ll9ffiB7't)1lo'fo\IF-~


               Benjamin Juarez-Sanchez                            Case Number: l 9MJ20226

                                                                 Mayra L Garcia
                                                                 Defendant's Attorney


REGISTRATION NO. 82411298

THE DEFENDANT:
 1:8:1 pleaded guilty to count(s) I of Complaint
                               ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section          Nature of Offense                                                         Count Number(s)
8:1325                   ILLEGAL ENTRY (Misdemeanor)                                               I


 D The defendant has been found not guilty on count( s)    ~~~~~~~~~~~~~~~~~~~




 D Count(s)   ~~~~~~~~~~~~~~~~~~
                                                                   dismissed on the motion of the United States.

                                               IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


 1:8:1 Assessment: $10 REMITTED 1:8:1 Fine: NO FINE
 1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                               Thursday, January 17, 2019
                                                               Date of Imposition of Sentence



                                                               HONORABLE MITCHELL D. DEMBIN
                                                               UNITED ST ATES MAGISTRATE JUDGE


                                                                                                                             20226
